EXHIBIT 10.2

 

 

 

 

[cbmg_ex102img32.jpg]

 

 

Credit Agreement

 

(Applicable to the circumstance in which a separate loan contract is not needed
for working capital loan)

 

No.: 121XY2020020868

 

Creditor: China Merchants Bank Co., Ltd., Shanghai Branch (hereinafter referred
to as “Party A”) 

 

Applicant: Shanghai Cellular Biomedicine Group (hereinafter referred to as
“Party B”) 

  

Upon the application of Party B, Party A agrees to provide Party B with a credit
line for the use by Party B. NOW, THEREFORE, the parties hereto, in accordance
with the applicable laws and regulations, have reached this Agreement on the
following terms and conditions through negotiation.

 

1.

Credit Line

 

1.1

Under this Agreement, Party A shall provide Party B with a credit line
(including revolving line and/or one-time line) of RMB Thirty Million only
(including any other equivalent currency, the exchange rate of which shall be
converted according to the foreign exchange quotation announced by Party A at
the time of the actual occurrence of each specific business, the same below).

 

 

 

If the specific business under the original______________/___________(the name
of the agreement) numbered _______/_______ by and between Party A (or Party A's
subordinate organization) and Party B has an outstanding balance, it shall
automatically be included into and directly occupy the credit line hereunder.

   

1.2

The credit period is twelve (12) months from July 27, 2020 to July 26, 2021. If
Party B needs to use the credit line to handle the specific credit business, it
shall apply to Party A for the use of the credit line within the credit period.
Party A shall not accept Party B's application for the use of the line beyond
the expiration date of the credit period, unless otherwise as agreed herein.

 

 

1.3

The types of credit business under the credit line shall include, but be not
limited to, one or more types of credit business such as loan/order loan, trade
financing, bill discount, commercial bill acceptance, commercial acceptance bill
confirmation/discounting, international/domestic letter of guarantee, customs
tax payment guarantee, corporate account overdraft, derivative transaction, gold
lease, etc.

 

 

 

"Trade Financing" includes but is not limited to international/domestic letter
of credit, import bill advance, delivery against bank guarantee, inward bill
purchase under collection, package loan, outward documentary bill, export
negotiation, advance against documentary collection, import/export remittance
financing, financing under credit insurance, factoring and bill guarantee.

   

1.4

Revolving line refers to the maximum amount of the sum of the principal balance
of one or more credits mentioned in the preceding paragraph provided by Party A
for Party B during the credit period, which can be used continuously and
revolvingly.

 

 

 

One-time line refers to the accumulative amount of all kinds of credits provided
by Party A for Party B during the credit period, which shall not exceed the
amount of one-time credit line approved by Party A. Party B shall not recycle
the one-time credit line, and the corresponding amount of multiple credits
applied by Party B shall occupy the amount of one-time credit line until the
latter is fully occupied.

  

2.

Credit Line Occupation Arrangement

 

2.1

The specific credit applied by Party B and approved by Party A during the credit
period shall be automatically incorporated into this Agreement and occupy the
credit line hereunder.

    

  Page 1 /22  

 

2.2

If Party A handles factoring with Party B as the payer (debtor of accounts
receivable), the creditor's right of the account payable assigned to Party A
from a third party in such business shall occupy the above credit line. If Party
B applies to Party A for factoring with Party B as the collector (creditor of
accounts receivable), the acquisition amount (underwriting amount) paid to Party
B with the own fund or any other fund of legal source of Party A for the
purchase of the creditor’s right of the accounts receivable held by Party B in
such business shall occupy the above credit line.

 

 

2.3

If Party A, in accordance with the needs of its internal procedures, commissions
any other branch of China Merchants Bank to issue back-to-back letter of credit
to the beneficiary after issuing the letter of credit, such back-to-back letter
of credit or the bill of draft or delivery against bank guarantee occurring
thereunder shall occupy the above credit line.

 

 

 

In case of import letter of credit, if inward documentary bill is actually
incurred under the same letter of credit, the import letter of credit and the
inward documentary bill shall occupy the same line at different stages. That is,
when the inward documentary bill occurs, the reuse of the amount recovered after
the outward payment of the letter of credit to handle inward documentary bills
shall be deemed to occupy the same line of the original import letter of credit.

   

3.

Review, Approval and Use of Credit Line

  

3.1

The type of the credit line hereunder (revolving or one-time) and the applicable
types of credits, the corresponding amount of the credit line under the specific
type of credit, whether or not the credit types can be adjusted, and the
specific use conditions, etc., shall be subject to the review and approval of
Party A. If Party A adjusts the original Party A's review and approval opinion
according to Party B's application during the credit period, the subsequent
review and approval opinion issued by Party A shall constitute a supplement and
change to the original review and approval opinion, and so on.

 

 

3.2

Party B must apply for the use of the credits under the credit line one by one,
submit the documents requested by Party A and handle the credits one by one
after the review and approval of Party A. Party A shall have the right to decide
whether or not to approve the application from Party B in consideration of both
its internal management requirements and Party B's operating conditions, and
shall have the right to unilaterally reject Party B's application without any
form of legal liability to Party B. If this Paragraph is inconsistent with any
other relevant provisions hereof, this Paragraph shall prevail.

 

 

3.3

Where specific credit business is handled after the review and approval of Party
A, the specific business documents (including but not limited to single-sum
agreement/application, framework agreement or specific business contract) signed
by and between Party A and Party B on the specific credit business shall form an
integral part hereof. The specific amount, interest rate, term, purpose,
expenses and other business elements of each loan or any other credit business
shall be determined by the specific business documents, the business vouchers
confirmed by Party A (including but not limited to borrowing documents) and the
business records of Party A's system.

 

 

 

If Party B applies for working capital loans within the credit line, Party A and
Party B shall not sign the Loan Contract separately. Party B shall submit the
application for the withdrawal of the loans one by one, and Party A shall review
and approve the same one by one as well.

   

3.4

Party A shall have the right to adjust the benchmark interest rate or interest
rate pricing mode of any loan/any other credit hereunder on a regular or
irregular basis in the light of changes in relevant national policies, domestic
and foreign market conditions or its own credit policies. Such adjustment shall
take effect after Party A notifies Party B (the notice may be made in the form
of announcement at Party A's website or China Merchants Bank's official website,
or in the form of notice served to any contact address/mode reserved by Party B
herein). If it does not accept the adjustment, Party B may repay the loan in
advance, otherwise it will be deemed having accepted the notice. If the relevant
financing business hereunder involves periodic repricing and the market
benchmark interest rate is less than 0 at the time of repricing, Party A will
use 0 as the benchmark for the interest rate pricing.

 

 

 

If this Article is inconsistent with any other relevant provision hereof, this
Article shall prevail.

   

  Page 2 /22  

  

3.5

Each loan or other credit within the credit line shall specify the period of use
according to Party B's business needs and Party A's business management
regulations, and the maturity date of each specific business may be later than
the expiration date of the credit period (unless otherwise required by Party A).

 

 

3.6

Within the credit period, Party A shall have the right to regularly evaluate
Party B's operating and financial conditions on a yearly basis, and adjust the
credit line that Party B may use based on the evaluation results.

  

4.

Interest Rate of Working Capital Loan

 

4.1

The interest rate of any loan hereunder shall be specified by Party B in the
corresponding withdrawal application and determined with the approval of Party
A. If the withdrawal application is inconsistent with the borrowing documents of
such loan or the records thereof on Party A's system, the borrowing documents or
the records on Party A's system shall prevail.

 

 

4.2

If Party B fails to use the loan as agreed herein, Party B shall, from the date
of the change of use, be charged for penalty interest at the original interest
rate plus 100% with regard to the portion of the loan not used as agreed. The
original interest rate shall refer to the interest rate applicable before the
use of the loan is changed.

 

 

 

If Party B fails to repay the loan on time, Party B shall be charged for overdue
interest (penalty interest) at the original interest rate plus 50% (overdue loan
interest rate) with regard to the overdue portion of the loan from the date of
being overdue. The original interest rate shall refer to the interest rate
applicable before the maturity date of the loan (including the early maturity
date) (in case of floating interest rate, the last floating period before the
maturity date (including the early maturity date) of the loan).

 

 

 

If the loan is overdue and not used for the purpose as stipulated here, the
higher interest rate as set forth above shall be used to calculate the interest.

    

4.3

During the loan period, if the People's Bank of China adjusts the loan interest
rate, the relevant regulations of the People's Bank of China on loan interest
rate shall be observed.

 

 

4.4

If the maturity date of the loan is a holiday, the loan shall automatically be
extended to be due on the first business day after the holiday, and the interest
shall be calculated on basis of the number of days of actual use of the loan.

 

 

4.5

Party B shall pay interest on each interest-bearing date, and Party A may
withhold interest payable directly from any account of Party B at China
Merchants Bank. If the last repayment date of the principal of the loan is not
the interest-bearing date, the last repayment date of the principal of the loan
shall be the interest payment date, and Party B shall pay all the interest
payable corresponding to the principal of the loan on that date. If Party B
fails to pay interest on time, compound interest at the overdue loan interest
rate as provided in this Article shall be imposed on the outstanding interest
(including penalty interest).

  

5.

Guarantee

  

5.1

For all debts owed by Party B to Party A hereunder, Party B or a third party
approved by Party A shall provide property mortgage/pledge or joint and
severable guarantee, and Party B or a third party as guarantor shall issue or
sign the guarantee document separately as required by Party A.

 

 

5.2

If the guarantor fails to sign the guarantee documents and complete the
guarantee procedures in accordance with this Article (including the defense made
by the debtor of accounts receivable before the pledge of accounts receivable),
Party A shall have the right to refuse to provide a credit for Party B.

 

  Page 3 /22  

 

5.3

Where the mortgagor provides Party A with real estate mortgage for all the debts
owed by Party B hereunder, if Party B knows that the mortgage has been or may be
included in the government's demolition and expropriation plan, Party B shall
immediately inform Party A and urge the mortgagor to continue to guarantee Party
B's debts with the compensation provided by the demolition party and complete
the corresponding guarantee procedures in time as stipulated in the mortgage
contract, or to provide other safeguards approved by Party A as required by
Party A.

 

 

 

Where, as the mortgage has the circumstance set forth in the preceding
paragraph, it is necessary to re-establish the guarantee or take other safeguard
measures, then the related expenses incurred shall be borne by the mortgagor,
and Party B shall be jointly and severally liable for such expenses. Party A
shall have the right to deduct such expenses directly from Party B's account.

   

6.

Rights and Obligations of Party B

  

6.1

Party B shall be entitled to the following rights:

  

6.1.1

to require Party A to provide loans or other credits within the credit line in
accordance with the conditions as provided herein;

 

 

6.1.2

to use the credit line as agreed herein;

 

 

6.1.3

to require Party A to keep confidential the production, operation, property,
account , etc. provided by Party B, unless otherwise provided herein; and

 

 

6.1.4

to transfer debts to any third party after getting the written consent of Party
A.

  

6.2

Party B shall perform the following obligations:

 

 

6.2.1

to truthfully provide the documents and information requested by Party A
(including but not limited to providing its true financial books/statements and
annual financial reports, major decisions and changes in production, operation
and management, loan withdrawal/use information, and collateral-related
information for the period requested by Party A) as well as all bank accounts,
accounts and deposit and loan balances, and shall cooperate with Party A in its
investigation, review and inspection;

  

6.2.2

to accept Party A's supervision over the use of credit funds and related
production, operation and financial activities;

 

 

6.2.3

to use the loan and/or other credit according to this Agreement and the specific
business documents and/or for the purposes promised;

 

 

6.2.4

to repay the principal, interest and expenses of loans, advances and other
credit obligations in full and on time as agreed herein and the specific
business documents;

 

 

6.2.5

to get the written consent of Party A for transferring all or part of the debts
hereunder to a third party;

 

 

6.2.6

to immediately notify Party A and actively cooperate with Party A to implement
the guarantee measures for the safe repayment of the principal and interest of
loans, advances and other credit debts and all related expenses hereunder in any
of the following circumstances:

 

 

6.2.6.1

where Party B has significant financial losses, loss of assets or other
financial crises;

 

 

6.2.6.2

where Party B provides a loan or guarantee for the benefit or protection of a
third party from loss, or provides mortgage (pledge) with its own property
(right);

 

 

6.2.6.3

where Party B has is suspended for business, revoked or cancelled of business
license, applies or is applied for bankruptcy or dissolution, etc., or has the
change of important enterprise information, such as enterprise name, registered
address, place of business, beneficial owner, etc.;

 

 

6.2.6.4

where there is a major crisis in the operation or finance of Party B’s
controlling shareholder or any other affiliate, actual controller, which affects
its normal operation, or its legal representative/principal, director or key
senior management changes, or it is punished/restricted by the competent
national authority for violation of laws or disciplines, or it has been
disappeared for more than seven days, which may affect its normal operation;

 

  Page 4 /22  

  

6.2.6.5

where Party B’s related transaction with its controlling shareholder or any
other affiliate or actual controller amounts to more than 10% of its net assets
(Party B's notice shall cover at least the related relationship of the parties
to the transaction, the item and nature of the transaction, the amount or
proportion of the transaction, pricing policy (including transactions with no
amount or only symbolic amount), etc.);

 

 

6.2.6.6

where Party B has any litigation, arbitration or criminal or administrative
penalty that has significant adverse consequences for the performance of its
business or property;

 

 

6.2.6.7

where Party B or its actual controller has a large amount of private usury; or
has bad records in other financial institutions such borrowing new loan to repay
the old, being overdue to repay loans, failing to pay interest, etc.; or any of
Party B’s affiliates has the internal capital chain break or debt crisis; or
Party B has projects suspended or postponed, or has major investment errors; or

 

 

6.2.6.8

where Party B has any other significant matter that may affect its solvency.

 

 

6.2.7

not to neglect to manage and recover its due creditor’s rights, or dispose of
existing major property free of charge or by other improper means;

 

 

6.2.8

to obtain the written consent of Party A before carrying out major matters such
as combination (merger), demerger, restructuring, joint venture (cooperation),
transfer of property (stock) rights, stock system transformation, foreign
investment, increase of debt financing, etc.;

 

 

6.2.9

in case of pledge of accounts receivable, to guarantee that the credit balance
at any time during the credit period is less than / % of the balance of the
pledged accounts receivable, otherwise Party B must provide new accounts
receivable approved by Party A for pledge or deposit (subject to the deposit
account automatically generated or recorded by Party A’s system when the deposit
is made, the same below) until the balance of the pledged accounts receivable ×
/%+ valid deposit>credit balance.

 

 

6.2.10

to add the corresponding amount of deposit or any other guarantee at Party A's
request where Party B provides deposit pledge and the balance of the deposit
account is less than 95% of the corresponding specific business amount due to
exchange rate fluctuation;

 

 

6.2.11

to warranty that the sales payment under import will be recovered from the
designated account of Party A; or transfer the bills and/or documents under the
letter of credit to Party A in case of under export negotiation; and

 

 

6.2.12

to warranty that the settlement, payment and other income and expense activities
will be mainly carried out in the banking settlement account opened by it at
Party A, and its share of settlement transactions in the designated account
during the credit period is not be less than its share of financing in all
banks.

  

7.

Rights and Obligations of Party A

 

 

7.1

Party A shall be entitled to the following rights:

 

 

7.1.1

to require Party B to repay the principal, interest and expenses of the loans,
advances and other credit obligations hereunder and specific contracts in full
and on time;

 

 

7.1.2

to request Party B to provide information related to the use of its credit line;

 

 

7.1.3

to know Party B's production, operation and financial activities;

 

 

7.1.4

to supervise Party B to use loans and/or other credits for the purposes as
specified herein and the specific business documents; to unilaterally suspend or
restrict Party B's account’s corporate online banking/corporate APP/other online
functions (including but not limited to closing corporate online
banking/corporate APP/other online functions, presetting the payment object list
/ single payment limit / stage payment limit and other restrictions) and other
electronic payment channels, restrict the sale of settlement vouchers, or
restrict the counter payment and transfer of Party B's account, as well as the
payment and exchange functions via non-counter channels such as telephone
banking, mobile banking, etc.;

 

  Page 5 /22  

  

7.1.5

to commission any other branch of China Merchants Bank located in the
beneficiary's place to open a back-to-back letter of credit to the beneficiary
after accepting Party B's application according to Party A’s internal process
needs;

 

 

7.1.6

to withhold money directly from the account opened by Party B in any institution
of China Merchants Bank for the repayment of Party B's debts hereunder and under
the specific business documents (when the credit debt is not in RMB, Party A
shall have the right to purchase exchanges directly with the amount from the RMB
account of Party B at the exchange rate at the time of deduction to repay the
principal and interest of the credit);

 

 

7.1.7

to transfer its creditor's rights due from Party B, and notify Party B of the
transfer by such means as it deems appropriate, including but not limited to
fax, mail, personal service, public media announcement, and call such creditor’s
rights from Party B;

 

 

7.1.8

to supervise Party B's account and commission any other institution than Party A
to supervise Party B's account, and control the payment of loan funds in
accordance with the purpose and scope of disbursement agreed by the parties
hereto;

 

 

7.1.9

to require Party B to implement the safeguards for the safe repayment of
principal and interest and all related expenses of the credit debt hereunder as
required by it if it finds that Party B has any of the circumstances as provided
in Article 6.2.6 hereof; or take one or more of the default remedies as provided
in “Default Events and Handling” hereof; and

 

 

7.1.10

other rights as provided herein.

  

7.2

Party A shall perform the following obligations:

 

 

7.2.1

to grant loans or provide other credits to Party B within the credit line in
accordance with this Agreement and each specific contract; and

 

 

7.2.2

to keep confidential the information on the assets, finance, production and
operation of Party B, except those as otherwise provided by laws and regulations
and required by the regulatory authority to be provided for Party A's superior
or subordinate institutions, or the external audit institutions, accounting
institutions or lawyers, etc. with equal confidentiality obligations.

  

8.

Special Warranties of Party B

  

8.1

Party B is formally incorporated and existing legally in accordance with the
laws of China, has legal personality, has true, legal and effective registration
and annual report announcement procedures, has sufficient civil capacity to sign
and perform this Agreement;

 

 

8.2

The signing and performance of this Agreement by Party B has been duly
authorized by its board of directors or any other competent organ;

 

 

8.3

The documents, information and vouchers provided by Party B concerning Party B,
the guarantor, the mortgagor (pledger) and the mortgage (pledge) are true,
accurate, complete and valid, and do not contain any material error or omission
of any material fact that is inconsistent with the facts;

 

 

8.4

Party B will strictly abide by the provisions of all specific business documents
and all kinds of communications and related documents issued to Party A;

 

 

8.5

At the time of signing this Agreement, Party B has no litigation, arbitration or
criminal or administrative penalties that may have significant adverse
consequences for it or its main property, and no such litigation, arbitration or
criminal or administrative penalties will occur during the execution hereof. If
any, it shall notify Party A immediately;

 

 

8.6

Party B will strictly abide by the laws and regulations of China in business
activities, carry out all kinds of business strictly within the business scope
as stipulated in Party B's business license or approved according to law, and
handle the registration of enterprise (legal person), the procedures for annual
reporting of enterprise, and the procedures for the extension / renewal of
business term on time, etc.;

  

  Page 6 /22  

  

8.7

Party B will maintain or improve the existing level of management, ensure the
preservation and appreciation of existing assets, will not give up any
creditor’s right due nor dispose of its existing major properties free of charge
or in any other inappropriate way;

 

 

8.8

Without the permission of Party A, Party B will not pay off other long-term
debts in advance;

 

 

8.9

The loan items applied for under credit are in accordance with the requirements
of laws and regulations; Party B will use the loans for investment in fixed
assets, equity, etc.; will not use the loans hereunder illegally for the
speculation and sale of securities, futures and real estates; for mutual
borrowing to obtain illegal income; for the production or operation sectors and
purposes prohibited by China; and other purposes other than those as provided
herein and the specific business documents.

 

 

 

If the loan fund is paid by the borrower itself, Party B will report the loan
fund payment to Party A regularly (at least monthly). Party A shall have the
right to check whether the loan payment is for he agreed purpose through account
analysis, certificate inspection, site investigation, etc.;

  

8.10

At the time of the signing and performance of this Agreement, Party B will not
have any other significant event affecting the performance of its obligations
hereunder.

 

9.

Special Provisions for Working Capital Loan

  

9.1

Withdrawal and Use of Loan

 

 

 

Party B's use of the working capital loan hereunder includes independent payment
and fiduciary payment.

  

9.1.1

Independent Payment

 

 

 

Independent payment means that, after Party A disburses the loan funds to Party
B's account according to Party B's application for withdrawal, and Party B will
pay the same independently to its counterparties who meet the agreed purposes.

   

9.1.2

Fiduciary Payment

 

 

 

Fiduciary payment means that, Party A pays the loan funds through Party B's
account to Party B's counterparties for the agreed purposes according to Party
B's withdrawal application and payment entrustment. For the loan funds in the
form of fiduciary payment, Party B authorizes Party A to pay Party B's
counterparties through Party B's account on the day of the loan disbursement (or
one business day after the loan disbursement).

   

9.1.3

In any of the following circumstances, Party B shall adopt fiduciary payment
unconditionally and in full:

 

 

9.1.3.1

where a single withdrawal by Party B exceeds RMB 10 million (including, or
equivalent foreign currency); or

 

 

9.1.3.2

where Party A requires Party B to adopt fiduciary payment according to the
regulatory requirements or risk control requirements.

 

 

9.1.4

If the fiduciary payment is adopted, it shall be subject to the approval of
Party A when an external payment is to be made after the loan is disbursed, and
Party B shall not circumvent Party A's supervision by means of online banking,
inverted promissory notes, and breaking the whole into parts, etc.

 

 

9.2

When withdrawing money, Party B shall submit an application for withdrawal as
required by Party A (which may be affixed with Party B's official seal or Party
B's reserved seal at Party A), the borrowing documents and the documents
required by Party A according to the different requirements for independent
payment or fiduciary payment. Otherwise, Party A has the right to reject Party
B's application for withdrawal. If the payment information provided by Party B
is inaccurate and incomplete, resulting in the delay or failure of the payment
of funds, Party A shall not be liable for Party B’s breach of contract or other
losses caused by Party B to its counterparties.

 

  Page 7 /22  

 

9.3

Loan Extension

 

 

If Party B is unable to repay the loan hereunder on time and needs to extend the
loan, it shall submit a written application to Party A one month before the
expiration of the relevant loan. If Party A agrees to extend the loan, Party A
and Party B shall sign a separate extension agreement. If Party A does not agree
with the extension, the loan having been used by Party B and the interest
payable thereto shall still be repaid in accordance with this Agreement and the
corresponding borrowing documents or the records on Party A's system.

 

10.

Default Events and Handling

  

10.1

In any of the following circumstances, Party B shall be deemed having a default
event:

 

 

10.1.1

Where Party B fails to perform or violates the obligations hereunder;

 

 

10.1.2

Where Party B's special warranty hereunder is not true or complete, or Party B
violates the special warranty and fails to correct it as required by Party A;

 

 

10.1.3

Where Party B fails to withdraw or expend the loan as agreed herein, or fails to
repay the principal and interest or expenses of the loan in full and on time as
provided herein, or fails to use the fund of the loan to recover the account
fund as required by Party A, or fails to accept Party A's supervision and
immediately make a correction as required by Party A;

 

 

10.1.4

Where Party B has a material default event under a legal and effective contract
with any other creditor and fails to satisfactorily resolve the default within
three (3) months from the date of default.

 

 

 

The above-mentioned material default event means that Party B's default results
in its creditor's right to claim more than RMB one million.

 

10.1.5

Where, as an NEEQ-listed enterprise or intending to apply for being an
NNEQ-listed enterprise, Party B encounters major obstacles in its NEEQ listing
or suspends the application for NEEQ listing; Party B receives warning letters
from the NEEQ, is ordered by the NEEQ to make a correction, is restricted by the
NEEQ for securities account trading or is subject to other self-regulatory
measures more than three times or, or is imposed on with disciplinary action, or
is delisted, etc.;

 

 

10.1.6

Where Party B acts as the supplier of the government purchasing unit, the
government purchasing unit has such risk information as continuous or
accumulatively three payment delays, etc., which is not conducive to Party A's
credit repayment, or Party B is disqualified from supply (entering the blacklist
of government procurement), has untimely supply, unstable product quality,
difficult operation, obviously deteriorated financial situation (insolvent),
suspended projects, etc.;

 

 

10.1.7

Where Party B's financial indicators fail to meet the requirements as stipulated
in this Agreement/specific business documents; or any prerequisite (if any) for
Party A to provide credit/financing for Party B as agreed in this
Agreement/specific business documents is not continuously met;

 

 

10.1.8

Where Party B uses the loan in a manner of "breaking up the whole into parts" in
order to avoid the outward payment of loan funds by Party A under the commission
of Party B as required hereby;

 

 

10.1.9

Where Party B's business activities may bring Party A anti-money laundering or
sanction compliance risks; or

 

 

10.1.10

Where any of other circumstances in which Party A considers that its legitimate
rights and interests are damaged occurs.

 

 

10.2

If the guarantor has any of the following circumstances, which Party A thinks
may affect the guarantor's ability to guarantee and for which Party A requires
the guarantor to exclude the adverse impact arising therefrom or requires Party
B to increase or replace the conditions of the guarantee, but the guarantor or
Party B fails to cooperate with Party A, it shall be deemed as an occurred
default event:

 

  Page 8 /22  

 

10.2.1

Where the guarantor has any circumstance similar to those as described in
Article 6.2.6 hereof, or has any of the circumstances as mentioned in Article
6.2.8 hereof without the consent of Party A;

 

 

10.2.2

Where the guarantor issues an irrevocable undertaking by concealing its actual
capacity to guarantee or without the authorization from the competent authority;

 

 

10.2.3

Where the guarantor fails to complete registration, annual enterprise reporting
and/or extension/renewal of business term, etc.; or

 

 

10.2.4

Where the guarantor fails to manage and recover their due creditor’s rights or
to dispose of existing principal property free of charge or otherwise
improperly.

 

 

10.3

If the mortgagor (or pledger) has any of the following circumstances, which
Party A thinks may result in the non-existence or insufficiency of the mortgage
(or pledge) and for which Party A requires the mortgagor (or pledger) to exclude
the adverse impact arising therefrom or requires Party B to increase or replace
the conditions of the guarantee, but the mortgagor (or pledger) or Party B fails
to cooperate with Party A, it shall be deemed as an occurred default event:

 

 

10.3.1

Where there is no right of ownership or disposition of the mortgage (or pledge),
or there is a dispute over the ownership;

 

 

10.3.2

Where the mortgage (or pledge) has not been registered, or has been leased,
seized, retained or supervised, has a common/legal priority (including but not
limited to the priority of the construction project cost), and/or conceals the
occurrence thereof;

 

 

10.3.3

Where the mortgagor, without the written consent of Party A, transfers, leases,
remortgage or disposes of the mortgaged property in any other inappropriate
manner, or although Party mortgagor gets the written consent on the disposal of
the mortgaged property, the proceeds of the disposition of the mortgaged
property are not be used as required by Party A to repay the debts owed by Party
B to Party A;

 

 

10.3.4

Where the mortgagor fails to properly keep, maintain and care the mortgaged
property, as a result the value of the mortgaged property is obviously
derogated; or the mortgagor's behavior directly endangers the mortgaged property
and causes the value of the mortgaged property to be reduced; or the mortgagor
fails to maintain/renew the insurance for the mortgaged property as required by
Party A in the mortgage period;

 

 

10.3.5

Where the mortgage has been or may be included in the scope of government
demolition and expropriation, the mortgagor has not immediately informed Party A
nor has fulfilled the relevant obligations as provided in the mortgage contract;

 

 

10.3.6

Where the mortgagor provides residual value mortgage guarantee for the business
hereunder with its real estate mortgaged at China Merchants Bank, the mortgagor
settles its personal mortgaged loan in advance without the consent of Party A
before Party B pays off the credit hereunder;

 

 

10.3.7

Where the pledger pledges wealth management products, the source of funds for
subscription of which is illegal/incompliant; or

 

 

10.3.8

Where the mortgage (pledge) has or is likely to have any other matter affecting
its value or the right of mortgage (pledge) of Party A.

 

 

10.4

Where the guarantee hereunder includes a pledge of accounts receivable, Party A
shall have the right to require Party B to provide corresponding guarantee or
provide new valid accounts receivable for pledge if the debtor of accounts
receivable has any serious deterioration of operation, transfers
property/extraction of funds to evade debts, colludes with the pledger of
accounts receivable to change the payment path leading to the failure of the
accounts receivable to enter the special payment account, loses its goodwill,
loses or is likely to lose its capacity to perform agreements, or has any other
significant matter affecting its solvency. If Party B fails to provide
corresponding guarantee or provide new valid accounts receivable for pledge, it
will be deemed having had a default event.

   

  Page 9 /22  

 

10.5

In case of any of the above default events, Party A shall have the right to take
the following measures simultaneously or respectively:

 

 

10.5.1

Party A may reduce the credit line hereunder or stop the use of the remaining
credit line;

 

 

10.5.2

Party A may advance the recovery of the principal and interest of and expenses
in relation to the loan disbursed within the credit line;

 

 

10.5.3

For bills of exchange accepted or letters of credit, letters of guarantee,
letters of guarantee and delivery letters of guarantee opened (and opened under
entrustment) by Party A, whether or not Party A has advanced, Party A may
request Party B to add the amount of the deposit, or transfer the corresponding
amount from other accounts opened by Party B at Party A to its deposit account
as a deposit for the settlement of future advances hereunder, or save the
corresponding amount with a third party as a deposit for Party A's future
advances for benefit of Party B;

 

 

10.5.4

For Party A's creditor’s rights of the outstanding accounts receivable from
Party B under factoring, Party A shall have the right to require Party B to
immediately perform the repurchase obligation and take other recovery measures
in accordance with the relevant specific business documents; Party A shall have
the right to claim from Party B immediately for the creditor’s rights of the
outstanding accounts receivable from Party B transferred to Party A;

 

 

10.5.5

Party A may also directly request Party B to provide any other property
acceptable to Party A as a new guarantee. If Party B fails to provide a new
guarantee as required, Party B shall bear liquidated damaged equal to 30% of the
amount of the credit hereunder.

 

 

10.5.6

Party A may directly freeze/withhold deposits in any settlement account and/or
any other account opened by Party B at China Merchants Bank, suspend opening new
settlement accounts for Party B and suspend new credit cards of Party B's legal
representative;

 

 

10.5.7

Party A may submit to the credit agency or the banking association the
information about the default by Party B, and have the right to share such
information among the banking institutions and even disclose the same to the
public by appropriate means;

 

 

10.5.8

Party A may dispose of the pledge and/or recover from the guarantor in
accordance with the provisions of the guarantee documents;

 

 

10.5.9

For working capital loans under credit, Party A may change the terms of the
entrusted payment conditions of the loan funds and cancel the use of the loan by
Party B in the form of “independent payment”; and

 

 

10.5.10

Party A may carry out the recourse according to this Agreement.

 

 

10.6

The amount recovered by Party A shall be used to repay the credits in the order
from the last to the first according to their actual maturity dates. The order
in which each credit is paid off shall be in the order of expenses, liquidated
damages, compound interest, penalty interest and interest, and finally principal
amount of the credit until all the principal and interest and all related
expenses are paid off completely.

 

 

 

Party A shall have the right to adjust the above repayment order unilaterally,
unless otherwise required by laws and regulations.

   

11.

Change of and Supplement to Agreement

 

 

 

This Agreement may be changed through mutual negotiation and written agreement
between Party A and Party B. This Agreement shall remain valid until a written
agreement is reached. Neither party shall make unilateral changes to this
Agreement without authorization.

  

The written supplementary agreement between Party A and Party B on the matter
not contained herein or any change hereof, as well as the specific business
documents hereunder shall form integral parts hereof.

   

  Page 10 /22  

  

12.

Miscellaneous

 

12.1

During the term hereof, any tolerance, grace granted by Party A to Party B for
any default or delay, or Party A’s delay to exercise its rights and interests
herein shall not impair, affect or restrict all rights and interests of Party A
as a creditor in accordance with the applicable laws and this Agreement, nor act
as Party A's permission or approval for any default against this Agreement, nor
shall Party A be deemed waiving its right to take actions against existing or
future default.

 

 

12.2

If for whatever reason this Agreement becomes legally invalid or part of its
provisions are void, Party B shall still be liable for the repayment of all
debts owed to Party A hereunder. In the above case, Party A shall have the right
to terminate this Agreement and may immediately recover from Party B all debts
owed by Party B hereunder.

 

 

 

If the requirements of the applicable laws and policies, resulting in additional
costs for Party A's performance of the obligations hereunder, Party B shall
compensate Party A for the additional costs incurred as required by Party A.

  

12.3

The notice, requirement or any other document of Party A and Party B in relation
to this Agreement(“Notice”) shall be sent in writing (including but not limited
to mail, fax, e-mail, e-platform (such as corporate banking/corporate APP,
etc.), SMS and WeChat).

 

 

12.3.1

If delivered by a special person (including but not limited to the delivery by a
lawyer/notary and delivery by express), upon the receiving party's signing for
the notice, it shall be deemed being served (if the receiving party reject to
accept it, the notice shall be deemed to be served on the day of
rejection/return or on the day of delivery (whichever is earlier)); if delivered
by mail, it shall be deemed being served seven (7) days after delivery; if
delivered by fax, e-mail, or by Party A's e-platform, SMS or WeChat, etc., the
date of successful delivery on the sender's corresponding system shall be deemed
as the date of service.

 

 

 

If Party A notifies Party B of the transfer of creditor's rights or urges the
collection from Party B by way of public media announcement, the notice shall be
deemed being served from the date of announcement.

  

Any party who changes the contact address, e-mail, fax number or mobile phone
number or WeChat shall notify the other party of the changed information five
(5) business days from the date of the change, otherwise the other party shall
have the right to deliver the notice to the original contact address or with the
original information. If the changed contact address or information is not
successfully served, the date of return or the date after seven (7) days of
delivery (whichever is earlier) shall be deemed to be the date of service. The
changing party shall bear the possible losses, without affecting the legal
effect of service.

  

12.3.2

The contact address, e-mail, fax number, mobile phone number and WeChat as set
forth herein shall serve as the address of service for the respective notary
documents and judicial documents (including but not limited to the hearing and
execution documents such as indictment/arbitration application, evidence,
subpoena, notice of response, notice of proof, notice of session, notice of
hearing, judgment/adjudication, ruling, conciliation statement, notice of
performance within certain time, etc.), and the delivery of the aforesaid
documents by the accepting court or the notary authority to such address of
service in writing as agreed herein shall be deemed as valid service (the
specific service standards shall be subject to the provisions of the preceding
paragraph).

 

 

12.4

The parties agree that for each business application under trade financing,
Party B may affix the specimen seal of Party B reserved by Party A, and the
parties shall recognize the validity of such seal.

 

12.5

The parties agree that, if Party B submits various applications or business
documents for credit business through Party A's e-platform (including but not
limited to corporate banking/corporate APP), the electronic signature generated
by digital certificate shall be regarded as Party B's valid signature
representing the true intention of Party B. Party A shall have the right to fill
in relevant business vouchers according to the application information issued
online and Party B shall recognize the authenticity, accuracy and legality of
and be bound by such relevant vouchers.

   

  Page 11 /22  

 

12.6

In order to facilitate business, any operation point under Party A may handle
every operation (including but not limited to application acceptance, data
check, loan disbursement, transaction confirmation, withholding, inquiry,
receipt printing, collection and deduction as well as various notices) Party A
gets involved in and transacts, and generate, issue or present relevant
documents or letters. The operation or document issuance of such operation point
of Party A shall be regarded as Party A's action and shall be binding on Party
B.

 

 

12.7

Any annex hereto shall form an integral part hereof and shall automatically
apply to the specific business actually occurring between the parties hereto.

 

 

12.8

The relevant expenses arising from or in relation to the notarization (except
compulsory notarization) or any other matter of commissioning a third party to
provide services shall be borne by the client itself. If the parties jointly act
as clients, each shall bear 50% of the expenses.

 

 

In the event where Party B fails to return the debts owed to Party A hereunder
on time, all expenses incurred by Party A for the realization of the creditor's
rights such as lawyer’s fees, litigation fees, travel expenses, announcement
fees, service fees and so on shall be borne by Party B in full, and Party B
authorizes Party A to deduct the same directly from Party B's bank account
opened at Party A. If the amount in the account of Party B is insufficient to
cover the expenses, Party B undertakes to repay the amount after receiving Party
A's notice, without any proof from Party A.

 

 

12.9

Upon the request of Party A, Party B shall (tick with “√” in ☐):

 

 

☐

buy and maintain insurances for its core assets and designate Party A as the
primary beneficiary;

 

 

 

 

☐

not sell or mortgage the assets designated by Party A before the discharge of
the credit debt;

 

 

 

 

☐

have the following restrictions on its bonuses to distributed for its
shareholders before the discharge of the credit debt as required by Party A:

 

/

 

 

12.10

Party B shall ensure that its financial indicators during the credit period are
not below the following requirements:

 

 

/

 

 

12.11

Party B also accepts the provisions of the Group Credit Business Cooperation
Agreement (including any adjustment or supplement made from time to time)
numbered / signed by and between China Merchants Bank / Branch and Party B's
parent company / head office / holding company /(fill in the name of the
enterprise), and agrees to be bound by such agreement and agree to undertake the
obligations under the agreement set for a specific subordinate under the group
as the subordinate under the group. If not, Party B shall be deemed as a
default, and Party A shall have the right to take all measures for such default
as stipulated herein.

 

 

12.12

Miscellaneous:

 

12.12.1

(1) Party B shall not make use of the creditor's rights such as bills, accounts
receivable, etc. based on false contracts with related parties or without trade
background, to handle all kinds of business at Party A, such as discounting,
factoring, pledge, letter of credit, forfaiting, etc.. If Party B uses related
transactions to damage or evade the creditor's rights of Party A or any other
branch of China Merchants Bank, Party B shall be deemed having a default
hereunder, and Party A shall have the right to take corresponding measures for
such default in accordance with this Agreement. (2) The default by any related
party of Party A with China Merchants Bank shall be deemed as the default event
under the credit of the Group, Party A shall have the right to decide whether to
take measures to deal with the default event as agreed herein against Party B
according to the degree of influence of the default, regardless of whether Party
B has the default hereunder. (3) A related transaction is a matter of transfer
of resources or obligations between the related parties, whether or not the
price is charged. Related parties mean that, in the enterprise financial and
business decision, if one party has the ability to control directly or
indirectly, jointly control with others the other party or exert significant
influence on the other party, the two parties will constitute related parties:
if two or more parties are under the control of one party, they will also
constitute related parties. The parties agree that the specific definition of
related parties shall be subject to Party A. (4) A group is a group of legal
persons with a direct or indirect relationship of holding (controlling) and
being held (controlled), or any other group of legal persons with substantial
risk links (such as being jointly controlled by a third party, having other
related relationships, and possibly transferring assets and profits not in
accordance with the fair price principle). The control relationship refers to
the relationship in which Party B has actual control or exerts significant
influence on the other party's business decisions, capital operation, and
appointment of senior management personnel. The parties agree that whether they
belong to the group members shall be subject to Party A.

 

  Page 12 /22  

 

12.12.2

Party B warranties that, it has no performance under domestic lending secured by
overseas guarantee; if it has such circumstance, Party B will notify Party A in
time, and Party A will have the right to suspend the signing of a new contract
for domestic lending secured by overseas guarantee or the processing of new
withdrawals. Party B further warranties that, in case of guarantee performance,
the sum of outstanding principal balance and stock exterior liabilities will not
exceed its cross-border financing risk weighted balance, and it will bear the
risk from the excess over its cross-border financing risk weighted balance.

 

 

12.12.3

Party B undertakes that its asset-liability ratio (asset-liability ratio = total
liabilities / total assets) will not exceed 70% during the term of this
Agreement, otherwise Party A will have the right to require Party B to repay all
principal and interest of the loan hereunder in advance.

 

 

13

Account Information

 

 

☐13.1

Special Loan Account (Tick with “√” in the “☐” if applicable)

 

 

 

All loan funds hereunder must be disbursed and paid through the following
account:

   

Beneficiary: Shanghai Cellular Biomedicine Group

 

 

A/C No.: 121931396310901

 

 

Opening bank: China Merchants Ban

 

 

k Co., Ltd. Shanghai Branch Dalian Road Sub-branch

 

 

13.2

Fund Recovery Account

 

 

13.2.1

Party A and Party B agree to designate the following account as Party B's fund
recovery account:

 

 

Beneficiary: Shanghai Cellular Biomedicine Group

 

 

A/C. No.:121931396310901

 

 

Opening bank: China Merchants Bank Co., Ltd. Shanghai Branch Dalian Road
Sub-branch

 

 

13.2.2

The monitoring requirements of this account are as follows: /

 

 

Party A shall have the right to take back the loan in advance according to Party
B's recovery of funds, that is, when the account has recovered funds, the loan
corresponding to the amount of such funds may be deemed due in advance and Party
A shall have the right to withhold money directly from the account to repay the
loan.

 

 

13.3

Party B shall provide the circulation of the funds of the above-mentioned
account on a quarterly basis, and shall cooperate with Party A to monitor the
implementation of the relevant account and recovery of funds.

 

 

14.

Governing Law and Resolution of Disputes

 

 

14.1

The conclusion, interpretation and dispute settlement of this Agreement shall be
governed by the laws of the People's Republic of China (excluding the laws of
Hong Kong, Macao and Taiwan), and the rights and interests of the parties hereto
shall be protected by the laws of the People's Republic of China.

 

 

14.2

Any dispute between Party A and Party B arising from the performance hereof
shall be settled through negotiation between the parties hereto. If negotiation
fails, either party may (choose one of the three and tick with “√” in the proper
☐):

 

  Page 13 /22  

 

☐14.2.1

Bringing a suit to a competent people's court with jurisdiction in the place
where Party A is located;

 

 

☑14.2.2

Bringing a suit to the people's court with jurisdiction in the place where the
agreement is signed, which is China Merchants Bank Co., Ltd. Shanghai Branch
Dalian Road Sub-branch; or

 

 

☐14.2.3

Apply to / (fill in the name of the specific arbitration institution) for
arbitration at /.

 

14.3

Party A may apply directly to the competent people's court for enforcement in
order to recover the debts owed by Party B hereunder this Agreement and each
specific business document after the notarization of the enforcement effect
given by the parties on this Agreement and such specific business document.

 

 

15.

Effect of Agreement

 

 

This Agreement shall enter into force after the legal representative/principal
of the parties hereto or their authorized agents sign (or affix personal seal)
and affix the common seal/special seal for contract hereunto, and shall expire
automatically upon the expiration of the credit period or the discharge of all
the debts and other related expenses owed by Party B hereunder (whichever is
later).

 

 

16.

Supplementary Provisions

 

 

This Agreement is made in triplicate with one (1) copy held respectively by
Party A, Party B and the related party. All copies shall have the same legal
effect.

 

 

Annexes:

 

 

1.

Special Provisions for Cross-border Trade Financing

 

 

 

 

2.

Special Provisions for Buyer/Import Factoring

 

 

 

 

3.

Special Provisions for Order Loan

 

 

 

 

4.

Special Provisions for Discounting of Commercial Acceptance Bill

 

 

 

 

5.

Special Provisions for Derivative Transaction

 

 

 

 

6.

Special Provisions for Gold Lease

 

  Page 14 /22  

 

Annex 1

 

Special Provisions for Cross-border Trade Financing

 

1.

Cross-border connected trade financing refers to the cross-border trade
financing provided by Party A and the overseas institutions of China Merchants
Bank (hereinafter referred to as the "Connected Platform"), for which Party B
applies to Party A based on the background of the real cross-border trade with
overseas companies.

 

 

2.

The specific varieties of cross-border connected trade financing include:
back-to-back letter of credit, issuance of letter of credit under entrustment,
overseas financing under entrustment, bill guarantee, overseas credit of letter
of guarantee and cross-border trade financing express. The specific meaning,
rules and so on of each business variety shall be set forth in the specific
business document.

 

 

3.

Under back-to-back letter of credit, the parent letter of credit Party B applies
to Party A to open shall directly occupy the credit line under this Agreement,
Under such parent letter of credit, the bill of draft or advance (whether or not
in the credit period) handled by Party A to perform its issuance obligations and
the corresponding interest and expenses therefrom shall constitute Party B's
financing debts to Party A and shall be included in the scope of credit
guarantee.

 

 

Under issuance of letter of credit under entrustment/overseas financing under
entrustment, the letter of credit Party A entrusts the Connected Platform to
accept the overseas company’s application to open on basis of Party B's
application, or the trade financing provided by such overseas company shall
occupy the credit line under this Agreement. If Party A issues the amount of
inward bill purchase under collection or advances to Party B for external
payment under inward collection, such amount of bill purchase or advance
(whether or not in the credit period) and related interest and expenses shall
directly constitute Party B's financing debts to Party A and shall be included
in the scope of credit guarantee.

 

 

Under bill guarantee, Party A may, on the basis of Party B's application,
directly occupy the credit line of Party B under this Agreement to provide a
guarantee for Party B’s acceptance of bill of exchange. If Party B fails to pay
the bill in full and on time, Party A shall have the right to make advances
directly on the guaranteed bill, such advances (whether or not in the credit
period) and the related interest and expenses therefrom shall be included in the
scope of the credit guarantee.

 

 

Under overseas credit of letter of guarantee, Party A shall directly occupy the
credit line under this Agreement according to the letter of guarantee/standby
letter of credit issued on basis of the application of Party B. After the
overseas company assigns the collection interest (non-claim right) under the
letter of guarantee to the Connected Platform, when the Connected Platform
claims against Party A with the letter of guarantee/standby letter of credit,
Party A's advances (whether or not in the credit period) and the related
interest and expenses therefrom shall directly constitute Party B's financing
debts to Party A and shall be included in the scope of the credit guarantee.

 

 

Under cross-border trade financing express, after Party A reviews and approves
the trade financing of Party B according to Party B's application, the trade
financing provided directly by the Connected Platform for Party B shall occupy
the credit line under this Agreement. If Party B fails to return the trade
financing funds of the Connected Platform in full and on time, Party A shall
have the right to return them by way of bill of draft or advance, the related
bill of draft or advance (whether or not in the credit period) and the related
interest and expenses therefrom shall directly constitute Party B's financing
debts to Party A and shall be included in the scope of the credit guarantee.

 

  Page 15 /22  

 

Annex 2

 

Special Provisions for Buyer/Import Factoring

 

 

1.

Definitions

 

 

1.1

Buyer / import factoring means that, Party A, as a buyer / import factor,
provides a comprehensive factoring service for the seller/export factor,
including approval of payment, collection and management of accounts receivable,
after accepting the accounts receivable with Party B as the debtor of accounts
receivable under a commercial contract assigned from the seller/export factor.

 

 

Under buyer/import factoring, if Party B has a buyer's credit risk, Party A
shall be liable to the seller/export factor for approval of payment; in case of
a dispute during the performance of the commercial contract, Party A shall have
the right to reversely assign the assigned accounts receivable to the
seller/export factor.

 

 

1.2

A seller/export factor is a party that enters into a factoring agreement with
the supplier/service provider (creditor of accounts receivable) under a
commercial contract and accepts the assigned accounts receivable held by the
creditor of accounts receivable. Party A may act as both buyer/import factor and
seller/export factor.

 

 

1.3

A dispute refers to the defense, counterclaim, set-off or similar act of Party B
against the accounts receivable assigned to Party A caused by the dispute
between the creditor of accounts receivable and Party B due to the related
goods, services, invoices or any other business contract, and the third party's
claim or application for inspecting, freezing, deducting the accounts receivable
under this Agreement. The failure to fully or partially realize the accounts
receivable assigned to Party A due to any non-buyer's credit risk shall be
deemed as a dispute.

 

 

1.4

Commercial contract: a transaction contract signed between Party B and the
creditor of accounts receivable for the purpose of commodity transaction and/or
service transaction and with sales on account as settlement way.

 

 

1.5

Approved payment/guarantee payment means that, after Party B has a buyer's
credit risk, Party A, as the buyer/import factor, shall pay the corresponding
amount of accounts receivable to the seller / export factor within a certain
period after the amounts receivable are due.

 

 

2.

Upon the application of Party B, Party A shall agree to handle the buyer /
import factoring for Party B within the credit line, and the accounts receivable
assigned from the seller/export factor to it shall deduct from/occupy the credit
line under this Agreement according to the amount thereof.

 

 

The amount paid by Party A as the buyer / import factor in the performance of
the approved payment/guarantee payment liability, as well as the related
expenses therefrom, shall be deemed to be the credit granted by Party A to Party
B under this Agreement (the financing interest rate within 30 days from the date
of disbursement is /, and the financing interest rate beyond this period is /)
and shall be included in the scope of the credit guarantee provided by Party B.
Party A shall have the right to take the measures as agreed under this Agreement
to recover the approved payment / guarantee payment from Party B. As long as the
seller / export factor (whether Party A or not) has received accounts receivable
during the credit period, Party A shall have the right to claim against Party B
in accordance with this Agreement and the commercial contract, even if Party A
performs the approved payment responsibility beyond the credit period.

 

 

3.

Buyer/Import Factoring Handling Expenses

 

 

Factoring handling expenses are the business management fees to be charged for
Party A’s buyer/import factoring, which shall be charged by Party A from Party B
at the time of transfer closing at a certain rate of the accounts receivable.
The specific rate shall be reasonably determined by Party A according to its
business rules.

 

 

4.

Party B waives the right to claim for any dispute in the performance of the
commercial contract. In view of this, whether or not there is any other
agreement, once Party B fails to pay as agreed in the commercial contract, it
shall be deemed having a buyer's credit risk, Party A may approve the payment
and Party B shall not have an objection to this.

 

  Page 16 /22  

 

Annex 3

 

Special Provisions for Order Loan

 

 

1.

An order loan is the loan business issued to Party B by Party A in accordance
with the commercial contract (or project contract) signed by Party B and its
downstream customer (payer) for the daily production and operation (or
performance of the project contract) under the commercial contract, and taking
the contract sales return (or project return) as the first source of repayment.

 

 

2.

Party B shall open a special collection account for the sales under the
commercial contract (or project contract) at Party A. All the funds from the
sales under the commercial contract (or project contract) applying for the order
loan must be paid directly to the special account, and shall not be used without
the approval of Party A, nor shall the special account be changed. Party B shall
notify the payer that the special account is the sole account of the sales
collection. Party A shall have the right to withhold the funds from the special
account for the repayment of principal and interest, penalty interest and any
other related expense.

 

 

3.

Party A may immediately cease the use of Party B's line under the Credit
Agreement and take measures for default in accordance with the Credit Agreement
where:

 

 

3.1

Party B's downstream customers have three consecutive delays in payment, Party A
thinks, with reasonable judgment, that Party B has the deterioration of
financial situation, etc. not conducive to the protection of Party A's
creditor’s rights;

 

 

3.2

Party B is disqualified as a supplier by its downstream customers; Party B fails
to deliver goods to its downstream customers in time; its product quality is
unstable; Party B carries out the construction not in accordance with the
schedule stipulated in the project contract without the approval of downstream
customers; Party B's qualification is lowered and its qualification does not
meet the requirements of downstream customers; according to Party A's reasonable
judgment, Party B has operating difficulties or deteriorated financial
situation; or the collections from downstream customers are less than the total
monthly repayment amount of all financing contracts under the credit for three
consecutive months, and downstream customers fail to pay in instalments as
stipulated in the project contract for two consecutive periods.

 

  Page 17 /22  

 

Annex 4

 

Special Provisions for Discounting of Commercial Acceptance Bill

 

1.

Discounting of commercial acceptance bill means the business that Party A
discounts a commercial acceptance bill accepted, endorsed or guaranteed by Party
B or allows the holder to deal with discounting at any branch of China Merchants
Bank (hereinafter referred to as "Other Discount Accepting Bank"). The holder
(hereinafter referred to as "Discount Applicant ") may apply to Party A or any
other discount accepting bank for discount with the commercial acceptance bill,
which shall occupy the credit line under this Agreement.

 

 

As Party A’s providing Party B with discounting service of commercial acceptance
bill is a prerequisite for other discount accepting banks to accept the holder's
application for discount, the other discount accepting banks shall have the
right to transfer the discounted bill to Party A after discounting, Party A
shall have the obligation to accept the transfer, and Party B shall not object
to this.

 

 

2.

The commercial acceptance bill referred to in this Article includes both a paper
commercial acceptance bill and an electronic commercial acceptance bill
(hereinafter referred to as “Electronic Commercial Bill”); the interest payment
modes include: payment by the buyer, payment by the seller, payment by the other
party and payment according to agreement.

 

 

3.

Party B shall open a commercial acceptance bill deposit account at Party A (the
account number shall be generated or recorded by Party A system when the deposit
is made) and deposit a certain amount of funds into the deposit account in
proportion as required by Party A before each bill is accepted, as the deposit
for the payment of the commercial acceptance bills discounted by Party A, or
accepted by Party A from Other Discount Accepting Banks.

 

 

If Party B is the acceptor of commercial acceptance bill, Party B shall deposit
the full amount for the bill payable in its deposit account at Party A before
the expiration of each commercial acceptance bill, to satisfy each due payment.

 

 

4.

During the credit period, the Discount Applicant may apply directly to Party A
for discount with the commercial acceptance bill accepted, endorsed or
guaranteed by Party B, or apply to Other Discount Accepting Banks for discount.
Party A or Other Discount Accepting Banks shall have the right to examine the
qualification of the Discount Applicant, request Party B to verify and validate,
and decide whether to handle the discount.

 

 

After discounting, Other Discount Accepting Banks shall have the right to
endorse and transfer their discounted commercial acceptance bills to Party A in
accordance with the applicable rules and regulations of China Merchants Bank.
After Party A handles the discount or accepts the commercial acceptance bill
from Other Discount Accepting Banks, Party B shall pay the bill payable to Party
A unconditionally, in full and on time.

 

  Page 18 /22  

 

5.

The opening, acceptance, guarantee, endorsement, discount, etc. of each
Electronic Commercial Bill shall be based on the business information kept in
China Bill Trading System or the electronic commercial bill system, or the
customer statements completed or printed accordingly. The information retained
in China Bill Trading System or the electronic commercial bill system and the
business records arising therefrom shall be parts of this Annex and shall have
the same legal effect as this Annex. Party B shall recognize the accuracy,
authenticity and legality thereof.

 

 

6.

Any dispute arising from the basic contract of commercial acceptance bill
discounted by Party A shall be settled by Party B by coordinating with the
parties concerned, and shall not exempt Party B from the obligation to make the
deposit and payment in full and on time as agreed in Article 3 hereof.

 

 

7.

In the case where Party A has discounted a commercial acceptance bill accepted,
endorsed or guaranteed by Party B or a commercial acceptance bill from Other
Discount Accepting Banks, if the bill payer or Party B fails to make full
payment for the bill before its due date, Party A shall have the right to take
recourse measures directly to Party B, including but not limited to withholding
payment from any account opened by Party B at China Merchants Bank. For the
advance made by Party A due to Party B's insufficient payment and the
insufficient account balance, Party A shall may collect the penalty interest
from Party B at five-ten thousandths of the advance per day in accordance with
the relevant provisions of the Payment and Settlement Measures.

 

  Page 19 /22  

 

Annex 5

 

Special Provisions for Derivative Transaction

 

1.

The derivative transaction handled by Party A by accepting the application of
Party B may occupy the credit line at a certain percentage to the nominal
principal/transaction amount; or in the event of a floating loss in the
derivative transaction, Party A may add to occupy Party B's credit line
according to the specific agreement of the parties (at the time of each
transaction, Party A shall determine the specific amount of the credit line
occupied in accordance with the variety, term and risk of the transaction, the
risk coefficient of the business corresponding to the reduced credit line,
etc.), and the actual amount of the credit line occupied shall be based on the
records of the line occupation notice and/or the transaction
confirmation/statement issued by Party A.

 

 

2.

Any derivative transaction with balance or loss during the credit period,
whether the date of the transaction is within the credit period or not, shall
occupy the credit line in accordance the preceding article.

 

  Page 20 /22  

 

Annex 6

 

Special Provisions for Gold Lease

 

1.

"Gold Lease" business means the business that, Party A leases physical gold to
Party B, and after the expiration of the lease term, Party B will return the
gold of the same amount, the same quality and the same property to Party A, and
pay the rent to Party A in RMB on a regular basis.

 

 

2.

Party A may, in accordance with Party B's application, handle the gold lease
business for Party B during the credit period and within the credit line, and
the physical gold leased by Party A shall occupy the credit line at the agreed
value of the gold lease agreement signed by both parties and shall constitute
Party B's debt to Party A.

 

Special Tips:

 

All provisions of this Agreement (including annexes) are fully negotiated by the
parties. Party A has drawn Party B's special attention to the provisions
concerning the exemption or restriction of Party A's liabilities, Party A's
unilateral possession of certain rights and the increase of Party B's
liabilities or the restriction of Party B's rights, and has made a comprehensive
and accurate understanding of the same. Party A has made the corresponding
explanation to the above provisions at the request of Party B. The parties
hereto have a completely consistent understanding to the provisions of this
Agreement.

 

 

(hereinafter left blank intentionally)

 

  Page 21 /22  

 

(Below is the signing column for the Credit Agreement numbered 121XY2020020868
(applicable to the working capital loan without additional loan contract
needed))

 

Party A: China Merchants Bank Co., Ltd., Shanghai Branch (seal)

 

 

[cbmg_ex102img31.jpg]Special Seal for Contract of China Merchants Bank Co.,
Ltd., Shanghai Branch (seal)

 

 

Principal or authorized agent (signature/seal):

 

 

[cbmg_ex102img30.jpg]Shi Shunhua (seal)

 

 

Address: 1088 Lujiazui Ring Road, Pudong New District, Shanghai

 

Company email:/

 

Company fax:/

 

Mobile:/

 

Company WeChat:/

 

 

Date of signing: July 23, 2020

 

Party B: Shanghai Cellular Biomedicine Group (seal)

 

 

[cbmg_ex102img29.jpg]Shanghai Cellular Biomedicine Group (seal)

 

 

Legal representative/principal or authorized agent (signature/seal):

 

 

[cbmg_ex102img28.jpg]Chen Yixing (seal)

 

Address: Building 3, 85 Faraday Road, China (Shanghai) Pilot Free Trade Zone,
Pudong New District, Shanghai

 

Company email:/

 

Company fax:/

 

Mobile:/

 

Company WeChat:/

 

 

 

Date of signing: August 10, 2020

 

  Page 22 /22  

 

Irrevocable Letter of Maximum Guarantee

 

No.: 121XY2020020868

 

To: China Merchants Bank Co., Ltd., Shanghai Branch

 

On basis of the Credit Agreement numbered 121XY2020020868 (applicable to the
working capital loan without additional loan contract needed) (hereinafter
referred to as the "Credit Agreement") having been entered into (or is about to
be entered into) between and by you and Shanghai Cellular Biomedicine Group
(hereinafter referred to as the "Credit Applicant”), we (the “Guarantor”) agree
to provide a credit line of totally RMB Thirty Million only (including
equivalent other currencies) (hereinafter referred to as "Credit Line ") for the
Credit Applicant within the credit period as provided in the Credit Agreement
(hereinafter referred to as "Credit Period", i.e. the Determination Period of
Creditor’s Rights).

 

Upon the request of the Credit Applicant, the Guarantor agrees to issue this
Guarantee and voluntarily assumes joint and several liability for all debts owed
by the Credit Applicant to you under the Credit Agreement. The specific terms
and conditions are as follows:

 

1.

Guarantee Scope

 

 

1.1.

The scope of guarantee provided by the Guarantor is the sum of the principal
balances of the loans and other credits granted by you to the Credit Applicant
under the Credit Agreement within the Credit Line (maximally RMB Thirty Million
only), as well as the related interest, penalty interest, compound interest,
liquidated damages, late performance fee, factoring fee, expense for the
realization of the guarantee right and creditor’s rights and other related
expenses, including but not limited to:

 

 

1.1.1

the outstanding balance of the specific business under the original Credit
Agreement (fill in the name of the text of the agreement here) numbered /
between you (or your subsidiary) and the Credit Applicant;

 

 

1.1.2

the principal balance and interest, penalty interest, compound interest,
liquidated damages and late performance fee of the advances made by you to the
Credit Applicant for the performance of your obligations under the Credit
Agreement, such as commercial bill, letter of credit, letter of
guarantee/customs tax payment guarantee/bill guarantee, delivery against bank
guarantee, etc., as well as the debts of the Credit Applicant to you as a result
of providing a guarantee for the commercial bill accepted by the Credit
Applicant;

 

 

1.1.3

under factoring business, the creditor right on accounts receivable of the
Credit Applicant accepted by you and the corresponding overdue liquidated
damages (late fees) and late performance fees, and / or the basic acquisition
payment (basic purchase payment) and related factoring fees paid to the Credit
Applicant with your own funds or other legitimate sources of funds;

 

 

1.1.4

the principal balance and interest, penalty interest, compound interest,
liquidated damages and late performance fees of the outward payment made by the
bank entrusted by you in the trade financing under the Credit Agreement;

 

 

1.1.5

the bill of draft or advance (whether or not in the Credit Period) made
according to the specific business documents for purpose of returning the
facility of the Connected Platform as well as interest, penalty interest,
compound interest, liquidated damages and late performance fees, etc., when you
deal with cross-border connected trade financing, such as issuance of letter of
credit under entrustment, overseas financing under entrustment or cross-border
trade express, etc., under the Credit Agreement,

 

 

1.1.6

the advance made by you for the Credit Applicant in the performance of the
obligations of the issuing bank under the letter of credit and the principal
balance and interest, penalty interest, compound interest, liquidated damages
and late performance fees of the debts of inward documentary bills/delivery
against bank guarantee for the issuance of such letter of credit if you entrust
any other branch of China Merchants Bank to issue a back-to-back letter of
credit to the beneficiary upon request of the Credit Applicant for issuing a
letter of credit;

 

  Page 1/8  

 

1.1.7

all the debts of the Credit Applicant to you under derivative transaction, gold
lease, etc.;

 

 

1.1.8

the principal balance of the loan issued by you in accordance with the specific
business documents under the Credit Agreement and the corresponding interest,
penalty interest, compound interest, liquidated damages and late performance
fees, etc.; and

 

 

1.1.9

the expenses from the realization of your guarantee right and creditor’s rights
(including but not limited to legal cost, lawyer’s fee, notice fee, service fee
and travel expense) and all other related expenses.

 

 

1.2.

In the case of revolving credit, if the balance of the principal of the loan or
any other credit provided by you for the Credit Applicant exceeds the amount of
the Credit Line, the Guarantor shall not undertake the guarantee liability for
the excess of the credit balance over the amount of the Credit Line, but shall
undertake the joint and severable liability for the principal balance of the
loan or any other credit not exceeding the amount of the Credit Line and its
interest, penalty interest, compound interest, liquidated damages, late
performance fees, expenses for the realization of the guarantee right and
creditor's rights and other related expenses.

 

Notwithstanding the foregoing, the Guarantor makes it clear that, even if the
balance of the principal of the loan or any other credit you provide for the
Credit Applicant exceeds the amount of the Credit Line at a certain point in the
Credit Period, the sum of the principal balances of the credits does not exceed
the Credit Line the credit line at the time when you require the Guarantor to
undertake the guarantee liability, the Guarantor shall not contest the foregoing
provision but shall be jointly and severally liable for the balances of the
principals of the credits and their interest, penalty interest, compound
interest, liquidated damages, late performance fees, expenses for the
realization of the guarantee right and creditor’s rights, and other related
expenses (as specified in Article 1.1).

 

 

1.3

If, during the Credit Period, you handles repayment of new loans, conversion of
old loans or debts under letters of credit, letters of guarantee, notes,
etc.(whether such old loans, letters of credit, guarantees, notes, etc., are in
or before the Credit Period) for the Credit Applicant, the Guarantor
acknowledges that the debts arising therefrom will be included in the scope of
its guarantee liability.

 

 

1.4

Where the Credit Applicant applies for the issuance of import letter of credit,
if the inward documentary bills actually occur under the same letter of credit,
the issuance of import letter of credit and the inward documentary bills shall
occupy the same line at different stages. That is, when the inward documentary
bill business occurs, the line restored after the letters of credit are paid
will be used for inward documentary bills, which is deemed to occupy the same
line of the original issuance of import letter of credit. This is recognized by
the Guarantor.

 

 

2.

This Guarantee as Maximum Guarantee

 

 

2.1

During the Credit Period, you may provide a credit for the Credit Applicant in
instalments. The specific credit variety and line amount, whether each credit
variety can be adjusted or used, and the specific use conditions shall be
subject to your review and approval. If you adjust the original approval opinion
according to the application of the Credit Applicant during the Credit Period,
the subsequent approval opinion issued by you shall constitute a supplement and
change to the original approval opinion, and so on.

 

 

The expiration date of each specific business may be later than the expiration
date of the Credit Period as provided in the Credit Agreement.

 

 

2.2

Upon the expiration of the Credit Period, if the loans, advances or other
credits provided by you for the Credit Applicant have a balance, within the
scope of the guarantee established in this Guarantee, the Guarantor shall be
jointly and severally liable for the repayment of such loans, advances or other
credits; before the expiration of the Credit Period, if you claims from the
Credit Applicant in advance in accordance with the Credit Agreement and/or the
specific business documents, the Guarantor shall also be jointly and severally
liable within the scope of the guarantee liability determined in this Guarantee.

 

  Page 2/8  

 

2.3

In the case of commercial bill acceptance, letter of credit (including issuance
of letter of credit under entrustment, back-to-back letter of credit, the same
below), letter of guarantee, letter of guarantee, delivery against bank
guarantee, cross-border connected trade financing and other credit business
provided by you for the Credit Applicant during the Credit Period, even if no
advance is made by you at the end of the Credit Period, but the actual advance
is made by you under the aforesaid business after the expiration of the Credit
Period, the Guarantor shall jointly and severally liable for all debts incurred
on the Credit Applicant thereby within the scope of the guarantee liability as
provided in this Guarantee.

 

 

In the case where derivative transactions occur before the Credit Period but
still have balances or losses during the Credit Period, and derivative
transactions occur during the Credit Period but still have balances or losses
after the expiration of the Credit Period, resulting in additional occupation of
the Credit Line, the Guarantor shall be jointly and severally liable for all the
debts arising from for the Credit Applicant in accordance with this Guarantee.

 

 

2.4

In the case where, during the performance of each specific business under the
Credit Agreement, you reach an extension arrangement or change the relevant
terms with the Credit Applicant for each specific business, such as the term,
interest rate, amount, etc., or you adjust the interest rate and pricing method
in accordance with the Credit Agreement and/or the specific business documents
during the Guarantee Period, you may not get the consent of or deliver a notice
to the Guarantor, the Guarantor will give an approval and the guarantee
liability of the Guarantor according to this Guarantee will not be affected.

 

 

2.5

If the documents received by you in the L/C business under the Credit Agreement
have discrepancies according to your examination, but the Credit Applicant
accepts such discrepancies, the Guarantor shall assume the guarantee liability
for the principal and interest of the debts arising from your external
acceptance or payment in accordance with this Guarantee, without any defense
against your acceptance of discrepancies without the consent from or notice to
the Guarantor.

 

 

2.6

Amendments to letters of credit, letters of guarantee (or stand-by letters of
credit), acceptance of forward letters of credit or extension of the payment
period after the promise of due payment, etc. shall not require the consent from
or notice to the Guarantor, and shall be approved by the Guarantor, without
prejudice to the guaranty liability of the Guarantor under this Guarantee.

 

 

2.7

The Guarantor acknowledge that the specific business documents (whether
single-sum agreement/application or framework agreement) signed by you and the
Credit Applicant for each specific business under the credit constitute integral
parts of the Credit Agreement, and set forth the rights and obligations
involving the specific business together with the Credit Agreement.

 

 

The Guarantor acknowledges that the specific amount, time limit and purpose of
the credit actually occurring between you and the Credit Applicant shall be
subject to the specific business documents, the business vouchers made by you
and the business records in your system.

 

 

2.8

In respect of the letter of guarantee/customs tax payment guarantee / bill
guarantee and other business handled by you upon the application of the Credit
Applicant, the assignment of the guarantee interest / bill interest shall not
affect the guarantee obligation of the Guarantor under this Guarantee and the
Guarantor undertakes not to raise any defense on this ground.

 

3

Guarantee Mode

 

 

3.1

The Guarantor acknowledges that, financially and legally, it will be jointly and
severally liable for all the debts of the Credit Applicant granted within the
scope of guarantee. If the Credit Applicant fails to pay the principal and
interest and related expenses of the loans, advances and other credit debts owed
to you in a timely manner as provided in the Credit Agreement and/or the
specific business documents, or any other default event as provided in the
Credit Agreement and/or the specific business documents, you shall have the
right to recourse directly from the Guarantor without recourse or action against
the Credit Applicant first.

 

  Page 3/8  

 

3.2

The claim notice from you shall be final and thereby the Guarantor has no
objection to it. This Guarantor agrees to repay all the debts of the Credit
Applicant under the Credit Agreement within five (5) days after receiving your
written claim notice without any certificate or any other document issued by
you. Unless obvious and material errors, the Guarantor acknowledges that the
amount of money claimed by you is accurate.

 

 

You shall have the right to collect money from the Guarantor by such means as
fax, mail, personal delivery, public announcement, etc. as you think
appropriate.

 

 

4.

Guarantee Liability Period

 

 

The guarantee period of the Guarantor shall be an additional three (3) years to
the period from the effective date of this Guarantee to the maturity date of
each loan or any other facility under the Credit Agreement or the creditor’s
rights of the amounts receivable assigned to you or the payment date of each
advance. If the term of any specific credit is extended, the guarantee period
shall extend until three years after the expiration of the extension period.

 

 

5.

Severability of Guarantee

 

 

5.1

This Guarantee is severable, continuously valid, irrevocable and unconditional
and shall not be affected by the validity of the Credit Agreement or each
specific business document, any agreement or document signed between the Credit
Applicant and any entity/individual, nor by any change such as the Credit
Applicant's fraud, reorganization, closure, dissolution, liquidation,
bankruptcy, merger (combination), demerger, restructuring, expiry of business
term, etc., nor by any time grace or extension given by you to the Credit
Applicant or by any delay in the exercise of your right to recover the amount
owed by the Credit Applicant under the relevant agreement.

 

 

5.2

If there are other mortgagors, pledgers or other guarantors at the same time,
you shall have the right to claim severally, successively or concurrently from
each mortgagor/pledger or guarantor (including the Guarantor hereunder); your
waiver, change or release of the mortgage or pledge, or change or release of the
guarantee liability of any other guarantor, or delay of the claim to any
mortgagor/pledger/other guarantor, shall not affect the guarantee liability of
the Guarantor under this Guarantee, and this Guarantor shall still have the
obligation to assume joint and several guarantee liability for all credit debts
owed to you by the Credit Applicant according to this Guarantee.

 

 

6.

The Guarantor hereby represents and warranties that:

 

 

6.1.

it is a legal person incorporated according to law, with the qualification for
guarantor or any other organization with the qualification for guarantor, or it
is a natural person with full civil capacity and willing to use the assets owned
by it or it has right to dispose of according to law as guarantee to ensure the
performance of the obligations as provided herein;

 

 

6.2

its issuance of this Guarantee has been fully authorized or approved by the
superior department / board of directors, etc.;

 

 

6.3

the issuance of this Guarantee is the true intention of the Guarantor without
fraud or coercion;

 

 

6.4

the total amount of its external guarantees (including foreign currency
conversion) will not exceed the total amount of its owner's equities before the
expiry of this Guarantee;

 

 

6.5

it will provide you with financial books/ statements and annual financial
reports in a timely manner as required by you, and inform you of the major
decisions and changes in the production, operation and management of this
Guarantor in a timely manner;

 

 

6.6

the financial information and all other documents provided it for you are true
and legal, and its legal representative or any other principal will be liable
for this;

 

 

6.7

it will issue the “counter-guarantee” as required by you;

 

 

6.8

Any change in its business registration, organizational structure, equity
structure, mode of operation or financial situation or any event such as debt
restructuring, major related transaction, etc., shall not affect the legal
binding force of this Guarantee on it; if any of the above changes may affect
its ability to perform this Guarantee, it will be obliged to notify you
immediately;

 

  Page 4/8  

 

6.9

its heir or transferee will be bound by all the provisions of this Guarantee; it
will not assign the above guarantee obligations without your written consent;

 

 

6.10

if it is a natural person with a spouse, it will provide the confirmation letter
of the spouse to the guarantee as requested by you; if without a spouse, it will
declare that the marital status information provided with you is true, complete
and reliable as at the time when this Guarantee is entered into, and it will
acknowledge that you may verify and investigate the marital status information
provided by it when you deem necessary (without any other authorization) and it
warranties that all facilities are provided unconditionally; and

 

 

6.11

if it fails to pay off the guaranteed debts in accordance with this Guarantee,
you will have the right to freeze/deduct the funds from any account opened by it
at China Merchants Bank or entrust any other financial institutions to
freeze/deduct the funds of any account opened by it at that institution (if the
guaranteed debt is not RMB, you will have the right to purchase foreign
exchanges directly from its RMB account at the exchange rate announced at the
time of deduction) until all debts owed by the Credit Applicant under the Credit
Agreement are discharged, and you will have the right to continue to recover the
deficiency.

 

7.

No Waiver

 

 

During the term of this Guarantee, any tolerance, grace or delay in the
performance the Credit Agreement you shall grant for any default or delay of the
Credit Applicant and the Guarantor, and your interests or rights in this
Guarantee, shall not impair, affect or restrict all the rights and interests of
you as a creditor under the applicable laws and this Guarantee, nor shall be
deemed as a waiver of your right to take actions for existing or future
defaults.

 

 

8.

Terms

 

 

The terms used in this Guarantee, unless otherwise expressly stated, shall have
the same meaning as those set forth in the Credit Agreement.

 

 

9.

Notice

 

 

9.1

Your notices, requirements or other documents related to this Guarantee shall be
delivered in writing (including but not limited to mail, fax, e-mail, e-platform
(such as corporate banking/corporate APP, etc.), SMS and WeChat).

 

 

9.2

If a notice, requirement or document is delivered by a special person (including
but not limited to lawyer/notary and courier), the receiving party's signature
thereon shall indicate that such notice, requirement or document is served (if
rejected by the receiving party, it shall be deemed being served seven (7) days
after the rejection date/return date or the delivery date (whichever is
earlier)); if delivered by mail, it shall be deemed being served seven (7) days
after the delivery; if delivered by fax, e-mail, your e-platform, SMS, WeChat,
etc., it shall be deemed being served on the date of successful delivery
displayed on your corresponding system.

 

 

If you notify the Guarantor of the transfer of creditor's rights or collects
certain money from the Guarantor by way of announcement on public media, the
notice shall be deemed being served on the date of announcement.

 

 

If the Guarantor changes the contact address, e-mail, fax or mobile phone
number, WeChat, etc., it shall notify you of the changed information five (5)
business days from the date of the change, otherwise you shall have the right to
deliver any notice to the original contact address or according to the original
information. If the notice is not successfully served due to the change of
contact address or information, the date of return or the date seven (7) days
after the delivery (whichever is earlier) shall be regarded as the date of
service. The Guarantor shall bear the possible losses, without affecting the
legal effect of service.

 

 

9.3

The contact address, e-mail, fax, mobile phone number, WeChat, etc. listed in
this Guarantee shall be also used as the address of service for the notary
documents and judicial documents (including but not limited to the hearing and
execution documents such as indictment/arbitration application, evidence,
subpoena, notice of response, notice of proof, notice of session, notice of
hearing, judgment/adjudication, ruling, conciliation statement, notice of
performance within certain time, etc.) of the Guarantor. The delivery of the
aforesaid documents by the accepting court or the notary authority to such
address of service in writing as agreed herein shall be deemed as valid service
(the specific service standards shall be subject to the provisions of the
preceding paragraph).

 

  Page 5/8  

 

10.

Transfer

 

 

Whether the creditor’s right of maximum guarantee is determined, if your bank
transfers all the creditor’s rights under the Credit Agreement to a third party,
the maximum guarantee as accession right shall be transferred to the transferee
of the creditor's rights.

 

 

If you transfers part of the creditor's rights after the determination of the
creditor's rights guaranteed hereunder, the accession right to the Guarantor's
guarantee shall be transferred as well, and you and the transferee shall jointly
enjoy the guarantee right and interest from the Guarantor for the
non-transferred part of the creditor's rights and the transferee’s creditor’s
rights. If you transfer part of the creditor's rights before the determination
of the creditor's rights guaranteed hereunder, the guarantee right and interest
will also be partially transferred. The maximum amount of your principal
creditor's right secured by the original maximum guarantee shall be reduced
accordingly (that is, the maximum amount of your principal creditor's rights
secured by the original maximum guarantee shall be reduced by the transferred
part of the creditor's rights). After the non-transferable part of your
principal creditor's rights is determined, you shall jointly enjoy the guarantee
right and interest from the Guarantor with the transferee based on respective
amount of the creditor's rights.

 

 

11.

Miscellaneous

 

 

11.1

The Guarantor acknowledges that each operation of specific business for the
Credit Applicant by you and each operation of you involving this Guarantee may
be handled and generated, issued or presented by any business point under you.
The business operation and communication of any such business point under you
shall be regarded as your conduct and shall be binding on both parties.

 

 

11.2

During the term of this Guarantee, in the event of demerger, merger
(combination), etc., the changed institution shall undertake or severally
undertake the obligations under this Guarantee.

 

 

11.3

If the credit debt is not RMB, you shall have the right to purchase foreign
exchanges directly at the exchange rate announced by you at the time of
settlement, so as to discharge the credit debt. The calculation of the amount of
non-RMB debts under the specific business documents shall be based on the amount
converted at the exchange rate (purchase price) announced by you at the time of
settlement.

 

 

11.4

Others:/

 

 

12.

Dispute and Resolution

 

 

This Guarantee applies to the laws of the People's Republic of China (excluding
the laws of Hong Kong, Macao and Taiwan). The Guarantor agrees to settle any
dispute or dissension arising from this Guarantee according to the Credit
Agreement.

 

 

13.

Effect

 

 

13.1

When the Guarantor is a legal person or any other organization, this Guarantee
shall take effect from the date on which the legal representative/principal of
the Guarantor or his/her authorized agent signs / affixes the official seal of
the Guarantor / the special seal for contract hereunto.

 

 

13.2

When the Guarantor is a natural person, this Guarantee shall enter into force on
the date when the Guarantor signs hereunto.

 

  Page 6/8  

 

14.

Supplementary Provisions

 

 

 

This Guarantee is made in triplicate, with one copy held respectively by you,
the Credit Applicant, the Guarantor. All the copies shall have the same legal
effect.

 

Special Tips:

 

All the provisions of this Guarantee have been explained by you to the Guarantor
and the Guarantor acknowledges that its understanding to the provisions of this
Guarantee is fully consistent with yours. At the same time, you have drawn the
special attention of the Guarantor to the provisions concerning the exemption or
restriction of your liability, the unilateral possession of certain rights by
you, the increase of the liability of the Guarantor or the restriction of the
rights of the Guarantor, and you have made a comprehensive and accurate
understanding to the same.

 

(hereinafter left blank intentionally)

 

  Page 7/8  

 

(Below are the signing columns for the Irrevocable Letter of Maximum Guarantee
numbered 121XY2020020868)

 

Signing column for the Guarantor as a legal person or any other organization:

 

Guarantor (name): Cellular Biomedicine Group (Wuxi) Ltd. (seal)

 

[cbmg_ex102img27.jpg]Cellular Biomedicine Group (Wuxi) Ltd. (seal)

 

Legal representative/principal or authorized agent (signature/seal):

 

[cbmg_ex102img26.jpg] Liu Bizuo (seal)

 

Main opening bank and A/C No.://

 

Address: Room 301, Building 2, 1619 Huishan Avenue, Huishan District, Wuxi,
Jiangsu

 

Email:/

 

Fax:/

 

Mobile:/

 

Company WeChat:/

 

 

Signing column for the Guarantor as natural person:

 

Guarantor (signature):/

 

Certificate name:/

 

Certificate No.:/

 

Nationality:/

 

Opening bank:/

 

Settlement account:/

 

Tel:/

 

Address:/

 

Email:/

 

Fax:/

 

WeChat:/

 

 

Date of signing: (Party A) July 23, 2020

 

(Party B) August 10, 2020

 

 

Page 8/8

 